 

EXECUTION VERSION

 

FIRST REFINANCING TERM LOAN AMENDMENT

 

FIRST REFINANCING TERM LOAN AMENDMENT, dated as of July 29, 2013 (this
“Refinancing Amendment”), in respect of the Term Loan and Guaranty Agreement,
dated as of April 23, 2013, among Tower Automotive Holdings USA, LLC (the
“Borrower”), Tower International, Inc. (“Holdings”), Tower Automotive Holdings
I, LLC, Tower Automotive Holdings II(a), LLC, Tower Automotive Holdings II(b),
LLC, and the other Guarantors party thereto, the Lenders party thereto and
Citibank N.A., as administrative agent (the “Agent”) (as in effect prior to
giving effect to this Refinancing Amendment, the “Loan Agreement”).

 

WHEREAS, the Borrower desires, pursuant to Section 2.22 of the Loan Agreement,
to obtain Refinancing Term Loans, the Net Cash Proceeds of which shall be used
to prepay in full all of the Loans (the “Existing Term Loans”) outstanding under
the Loan Agreement as of the First Refinancing Term Loan Effective Date (as
defined below) (the “Refinancing”);

 

WHEREAS, the Refinancing Term Lenders (as defined below) have agreed to provide
such Refinancing Term Loans in accordance with the terms and conditions set
forth herein and in the Loan Agreement;

 

WHEREAS, each of Citigroup Global Markets Inc. (“CGMI”) and J.P. Morgan
Securities LLC (“JPMS”) (collectively, the “Arrangers”) have agreed to act in
the roles and pursuant to the titles set forth in the Engagement Letter (as
defined below) in respect of such Refinancing Term Loans;

 

WHEREAS, the Refinancing constitutes a Repricing Transaction in respect of the
Existing Term Loans; and

 

WHEREAS, in accordance with Section 2.22(c) (and, as applicable, Section 10.9)
of the Loan Agreement, the Loan Parties, the Agent and the Refinancing Term
Lenders have agreed to amend the Loan Agreement in connection with, and to
facilitate the incurrence of, such Refinancing Term Loans;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Section 1. Defined Terms; References. (a) Unless otherwise specifically defined
herein, each term used herein which is defined in the Loan Agreement has the
meaning assigned to such term in the Amended Loan Agreement (as defined below).
The rules of construction and other interpretive provisions specified in Section
1.02 of the Amended Loan Agreement shall apply to this Refinancing Amendment,
including terms defined in the preamble and recitals hereto.

 

(b)        As used in this Refinancing Amendment, the following terms have the
meanings specified below:

 

“Amended Loan Agreement” shall mean the Loan Agreement, as amended by this
Refinancing Amendment.

 

1

 

 

“Existing Term Lender” shall mean a Lender with an Existing Term Loan on the
First Refinancing Term Loan Effective Date, immediately prior to giving effect
to this Refinancing Amendment.

 

“Existing Term Loan Prepayment Amount” shall mean, for each Existing Term
Lender, the sum of (i) the aggregate principal amount of Existing Term Loans
owing to such Existing Term Lender on the First Refinancing Term Loan Effective
Date plus (ii) all accrued and unpaid interest on such Existing Term Lender’s
Existing Term Loans plus (iii) the amounts payable to such Existing Term Lender
in respect of its Existing Term Loans pursuant to Section 2.18(b) of the Loan
Agreement plus (iv) any other amounts owing to such Existing Term Lender under
the Loan Documents as of the First Refinancing Term Loan Effective Date,
including any amounts owing pursuant to Section 2.14 of the Loan Agreement.

 

“First Refinancing Term Loan Effective Date” shall have the meaning provided in
Section 8 hereof.

 

Section 2. First Refinancing Term Loan Effective Date Transactions.

 

(a)        With effect from and including the First Refinancing Term Loan
Effective Date, each Person identified on the signature pages hereof as a
“Refinancing Term Lender” (each, a “Refinancing Term Lender”) shall become party
to the Amended Loan Agreement as a “Lender”, shall have a Commitment in the
amount set forth on Schedule 1 hereto (the “Refinancing Term Loan Commitments”)
and shall have all of the rights and obligations of a “Lender” under the Amended
Loan Agreement and the other Loan Documents.

 

(b)        On the First Refinancing Term Loan Effective Date, each Existing Term
Lender shall cease to be a Lender party to the Loan Agreement (and, for the
avoidance of doubt, shall not be a party to the Amended Loan Agreement (except
to the extent that it shall subsequently become party thereto (i) pursuant to an
Assignment and Acceptance entered into with any Lender in accordance with the
terms of the Amended Loan Agreement or (ii) through other means (including via a
cashless roll election in accordance with procedures established by the
Agent))), and all accrued fees and other amounts payable under the Loan
Agreement for the account of each Existing Term Lender shall be due and payable
on such date; provided that the provisions of Sections 2.13, 2.14, 2.15 and
10.05 of the Loan Agreement shall continue to inure to the benefit of each
Existing Term Lender after the First Refinancing Term Loan Effective Date.

 

(c)        On the First Refinancing Term Loan Effective Date:

 

(i)        Each Refinancing Term Lender, severally and not jointly, shall make a
Refinancing Term Loan to the Borrower in accordance with this Section 2(c) and
Section 2.01 of the Loan Agreement by delivering to the Agent immediately
available funds in an amount equal to its Refinancing Term Loan Commitment;

 

(ii)        the Borrower shall prepay in full the Existing Term Loans by:

 

(A)        delivering to the Agent funds in an amount equal to the excess of (1)
the aggregate of the Existing Term Loan Prepayment Amounts for all of the
Existing Term Lenders (except to the extent otherwise agreed by any Existing
Term Lender) over (2) the New Lender Net Funding Amount (as defined below) (such
excess, the “Borrower’s Payment”); and

 

2

 

 

(B)        directing the Agent to apply the funds made available to the Agent
pursuant to Section 2(c)(i) hereof, net of fees and expenses as agreed by the
Borrower and the Agent (the “New Lender Net Funding Amount”), along with the
Borrower’s Payment, to prepay in full the Existing Term Loans; and

 

(iii)        the Agent shall apply the New Lender Net Funding Amount and the
Borrower’s Payment to pay to each Existing Term Lender an amount equal to such
Existing Term Lender’s Existing Term Loan Prepayment Amount (except as otherwise
agreed by such Existing Term Lender).

 

(d)        Each Refinancing Term Loan made on the First Refinancing Term Loan
Effective Date pursuant to Section 2(c) shall constitute a Eurodollar Loan
having an initial Interest Period ending on October 23, 2013.

 

Section 3. Amendment; Borrowings on First Refinancing Term Loan Effective Date.
(a) Each of the parties hereto agrees that, effective on the First Refinancing
Term Loan Effective Date, the Loan Agreement shall be amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the pages of the Loan Agreement attached as Exhibit A hereto (the “Amendment”).

 

(b)        With effect from the effectiveness of this Refinancing Amendment,
each Refinancing Term Loan made on the First Refinancing Term Loan Effective
Date in accordance with Section 2(c) hereof shall constitute, for all purposes
of the Amended Loan Agreement, a Loan made pursuant to the Amended Loan
Agreement and this Refinancing Amendment; provided that pursuant to this
Refinancing Amendment, each such Refinancing Term Loan shall constitute an
“Initial Term Loan” for all purposes of the Amended Loan Agreement, and all
provisions of the Amended Loan Agreement applicable to Initial Term Loans shall
be applicable to such Refinancing Term Loans.

 

(c)        The Refinancing Term Loan Commitments provided for hereunder shall
terminate on the First Refinancing Term Loan Effective Date immediately upon the
borrowing of the Refinancing Term Loans pursuant to Section 2(c).

 

(d)        It is understood and agreed that immediately following the
consummation of the transactions described in Section 2, (x) the Refinancing
Term Lenders constitute the Required Lenders, (y) Annex III to Schedule 6.03 of
the Loan Agreement is removed and replaced in its entirety with Annex III to
Schedule 6.03 attached as Exhibit B hereto and (z) Section 6.03(a) of the Loan
Agreement is modified as set forth in the Amendment.

 

3

 

 

Section 4. Effect of Amendment; Reaffirmation; Etc. (a) Except as expressly set
forth herein or in the Amended Loan Agreement, this Refinancing Amendment shall
not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders or the Agent under the
Loan Agreement or under any other Loan Document and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Loan Agreement or any other provision of the Loan
Agreement or of any other Loan Document, all of which are ratified and affirmed
in all respects and shall continue in full force and effect. Without limiting
the foregoing, (i) each Loan Party acknowledges and agrees that (A) each Loan
Document to which it is a party is hereby confirmed and ratified and shall
remain in full force and effect according to its respective terms (in the case
of the Loan Agreement, as amended hereby) and (B) the Security Documents do, and
all of the Collateral does, and in each case shall continue to, secure the
payment of all Secured Obligations (including, for the avoidance of doubt, the
Refinancing Term Loans made on the First Refinancing Term Loan Effective Date)
on the terms and conditions set forth in the Security Documents, and hereby
ratifies the security interests granted by it pursuant to the Security Documents
and (ii) each Guarantor hereby confirms and ratifies its continuing
unconditional obligations as Guarantor in accordance with Article 9 of the Loan
Agreement with respect to all of the Secured Obligations of each other Secured
Obligor (including, for the avoidance of doubt, the Refinancing Term Loans made
on the First Refinancing Term Loan Effective Date).

 

(b)        This Refinancing Amendment constitutes a “Refinancing Term Loan
Amendment” (as defined in the Loan Agreement).

 

(c)         By executing this Refinancing Amendment, the Borrower and Agent
hereby consent to any assignment of Refinancing Term Loans by the Refinancing
Term Lender to one or more Eligible Assignees in connection with the primary
syndication of the Refinancing Term Loans.

 

Section 5. Representations of Loan Parties. Each of the Loan Parties hereby
represents and warrants that, immediately prior to and immediately after giving
effect to the transactions contemplated by this Refinancing Amendment, including
the borrowing of Refinancing Term Loans provided for herein:

 

(a)        all representations and warranties set forth in Section 3 of the
Amended Loan Agreement and in each other Loan Document shall be true and correct
in all material respects on and as of the First Refinancing Term Loan Effective
Date with the same effect as if made on and as of such date (unless such
representation or warranty is made only as of a specific date, in which event
such representation or warranty shall be true and correct in all material
respects as of such specific date);

 

(b)        no Default or Event of Default shall exist or would result from the
transactions contemplated by this Refinancing Amendment, including the borrowing
of Refinancing Term Loans; and

 

(c)        immediately after the consummation of the transactions contemplated
by this Refinancing Amendment to occur on the First Refinancing Amendment
Effective Date, each Loan Party will be Solvent.

 

4

 

 

Section 6. Governing Law. THIS REFINANCING AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Section 7. Counterparts. This Refinancing Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Refinancing Amendment by facsimile or electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Refinancing
Amendment.

 

Section 8. Effectiveness. This Refinancing Amendment, and the obligation of each
Refinancing Term Lender to make the Refinancing Term Loan to be made by it
pursuant to Section 2(c)(i) of this Refinancing Amendment, shall become
effective on the date (the “First Refinancing Term Loan Effective Date”) when
each of the following conditions shall have been satisfied:

 

(a)        the Agent shall have received from each Loan Party, the Agent and
each Refinancing Term Lender either (i) a counterpart of the Refinancing
Amendment signed on behalf of such party or (ii) written evidence satisfactory
to the Agent (which may include telecopy or electronic transmission of a signed
signature page of the Amendment) that such party has signed a counterpart of the
Amendment;

 

(b)        the Borrower shall have paid all fees due and payable to CGMI and
JPMS pursuant to that certain engagement letter, dated as of July 9, 2013 (the
“Engagement Letter”), among the Borrower, Holdings, CGMI and JPMS;

 

(c)        the Agent and the Arrangers shall have received all reasonable and
documented costs and expenses required to be paid or reimbursed under Section
10.05 of the Loan Agreement or the Engagement Letter for which invoices have
been presented a reasonable period of time prior to the First Refinancing Term
Loan Effective Date;

 

(d)        the Agent shall have received from the Borrower the Borrower’s
Payment;

 

(e)        the representations and warranties set forth in Section 5 of this
Refinancing Amendment shall be true and correct;

 

(f)        the Agent shall have received for each of the Loan Parties:

 

(i)        a certificate of the Secretary or an Assistant Secretary of that
entity dated the First Refinancing Term Loan Effective Date substantially in the
form of the certificates delivered pursuant to Section 4.01(b)(iii) of the Loan
Agreement, and attaching the documents referred to in clauses (ii) through (iv)
below;

 

5

 

 

(ii)        a copy of such entity’s certificate of incorporation or formation,
as amended, certified as of a recent date by the Secretary of State of the state
of its incorporation or formation;

 

(iii)        a true and complete copy of the by-laws or limited liability
company operating agreement of that entity as in effect on the date of the
certification referred to in clause (i) above;

 

(iv)        a true and complete copy of resolutions adopted by the Board of
Directors or managers of that entity authorizing the Refinancing, the execution,
delivery and performance in accordance with their respective terms of this
Refinancing Amendment, the Loan Documents and any other documents required or
contemplated hereunder;

 

(v)        a certificate of such Secretary of State, dated as of a recent date,
as to the good standing of and payment of taxes by that entity and as to the
charter documents on file in the office of such Secretary of State; and

 

(vi)        a favorable written opinion of Lowenstein Sandler LLP, counsel to
the Loan Parties, dated as of the date of the First Refinancing Term Loan
Effective Date, in a form reasonably acceptable to the Agent; and

 

(g)        the conditions set forth in Section 4.02(b) and 4.02(c) of the Loan
Agreement shall be satisfied on and as of the First Refinancing Term Loan
Effective Date, both immediately prior to and immediately after giving effect to
the transactions contemplated by this Agreement, and the Agent shall have
received a certificate of a Financial Officer of the Borrower as to the
foregoing.

 

[SIGNATURE PAGES FOLLOW]

 

6

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Refinancing Amendment to
be duly executed by their respective authorized officers as of the day and year
first above written.

 

  BORROWER:       TOWER AUTOMOTIVE HOLDINGS USA, LLC

 

  By: /s/ Mark M. Malcolm     Name: Mark M. Malcolm    
Title:  President and Chief Executive Officer

 

  GUARANTORS:       TOWER INTERNATIONAL, INC. (formerly known   as Tower
Automotive, LLC)

 

  By: /s/ Mark M. Malcolm     Name: Mark M. Malcolm    
Title:  President and Chief Executive Officer

 

  TOWER AUTOMOTIVE HOLDINGS I, LLC

 

  By: /s/ Mark M. Malcolm     Name: Mark M. Malcolm    
Title:  President and Chief Executive Officer

 

  TOWER AUTOMOTIVE HOLDINGS II(a), LLC

 

  By: /s/ Mark M. Malcolm     Name: Mark M. Malcolm    
Title:  President and Chief Executive Officer

 

  TOWER AUTOMOTIVE HOLDINGS II(b), LLC

 

  By: /s/ Mark M. Malcolm     Name: Mark M. Malcolm    
Title:  President and Chief Executive Officer

 

[Signature Page to Refinancing Amendment]

 

 

 

 

 

TOWER AUTOMOTIVE OPERATIONS USA I,

LLC

 

  By: /s/ Mark M. Malcolm     Name: Mark M. Malcolm    
Title:  President and Chief Executive Officer

 

 

TOWER DEFENSE & AEROSPACE HOLDINGS,

LLC

 

  By: /s/ Michael Rajkovic     Name: Michael Rajkovic     Title:   President

 

  TOWER ACQUISITION COMPANY II, LLC

 

  By: /s/ Mark M. Malcolm     Name: Mark M. Malcolm    
Title:  President and Chief Executive Officer

 

  TOWER DEFENSE & AEROSPACE, LLC

 

  By: /s/ Michael Rajkovic     Name: Michael Rajkovic     Title:   President

 

 

TOWER INTERNATIONAL REAL ESTATE

COMPANY, LLC

 

  By: /s/ Mark M. Malcolm     Name: Mark M. Malcolm    
Title:  President and Chief Executive Officer

 

  TA HOLDINGS FINANCE, INC.

 

  By: /s/ Mark M. Malcolm     Name: Mark M. Malcolm     Title:  President

 

[Signature Page to Refinancing Amendment]

 

 

 

 

  citibank, n.a., as Agent and Refinancing
Term Lender

 

  By /s/ Matthew S. Burke     Name: Matthew S. Burke     Title:   Vice President

 

[Signature Page to Refinancing Amendment]

 

 

 

 

Exhibit A

 

[Amendments to Loan Agreement attached]

 

[EXPLANATORY NOTE: AS EXECUTED BY THE PARTIES, EXHIBIT A CONSISTS SOLELY OF
PAGES OF THE LOAN AGREEMENT THAT WERE MODIFIED BY THE AMENDMENT.  AS A RESULT,
ONLY SELECT PAGES AND PROVISIONS OF THE LOAN AGREEMENT APPEAR IN EXHIBIT A.]

 

 

 

 

EXECUTION VERSION

Conformed Copy Reflecting

First Refinancing Term Loan Amendment

Dated as of July 29, 2013

EXECUTION VERSION

 

 

TERM LOAN AND GUARANTY AGREEMENT

 

Dated as of April 23, 2013

 

Among

 

TOWER AUTOMOTIVE HOLDINGS USA, LLC

 

as Borrower,

 

and

 

TOWER INTERNATIONAL, INC., TOWER AUTOMOTIVE

HOLDINGS I, LLC, TOWER AUTOMOTIVE HOLDINGS II(a), LLC, TOWER

AUTOMOTIVE HOLDINGS II(b), LLC, AND THE OTHER GUARANTORS

PARTY HERETO,

 

as Guarantors,

 

THE LENDERS PARTY HERETO,

 

and

 

CITIBANK, N.A.,

 

as Agent

 

 



 

CITIGROUP GLOBAL MARKETS INC.,

GOLDMAN SACHS BANK USA,

J.P. MORGAN SECURITIES LLC and

WELLS FARGO SECURITIES, LLC,

Joint Bookrunners

and

Joint Lead Arrangers,

 

GOLDMAN SACHS BANK USA,

J.P. MORGAN SECURITIES LLC and

WELLS FARGO SECURITIES, LLC,

Co-Syndication Agents

and

Co-Documentation Agents

 

 

[* With respect to the Refinancing Term Loans borrowed on July 29, 2013,
Citigroup Global Markets Inc. and J.P. Morgan Securities LLC act as joint lead
arrangers and bookrunners.]

 

 

 

 

TABLE OF CONTENTS

 

 



 

  PAGE     ARTICLE 1 Definitions     Section 1.01. Defined Terms 2 Section 1.02.
Terms Generally 33 Section 1.03. Accounting Terms; GAAP 34     ARTICLE 2 Amount
And Terms of Loans     Section 2.01. Commitments to Lend 34 Section 2.02.
Request for Borrowings 3435 Section 2.03. Funding of Loans 35 Section 2.04.
Interest Elections 3536 Section 2.05. Interest on Loans 37 Section 2.06. Default
Interest 37 Section 2.07. Alternate Rate of Interest 3738 Section 2.08. Evidence
of Debt 3738 Section 2.09. Termination or Reduction of Commitment 38 Section
2.10. Repayment of Loans 38 Section 2.11. Mandatory Prepayment 3839 Section
2.12. Optional Prepayment of Loans 4243 Section 2.13. Increased Costs 43 Section
2.14. Break Funding Payments 44 Section 2.15. Taxes 4445 Section 2.16. Payments
Generally; Pro Rata Treatment 47 Section 2.17. Mitigation Obligations;
Replacement of Lenders 48 Section 2.18. Certain Fees 4849 Section 2.19. Nature
of Fees 49 Section 2.20. Right of Set-off 49 Section 2.21. Payment of
Obligations 4950 Section 2.22. Refinancing Facilities 4950 Section 2.23.
Incremental Term Facilities 5152 Section 2.24. Amend and Extend Transactions 53
    ARTICLE 3 Representations and Warranties     Section 3.01. Organization;
Powers 5455 Section 3.02. Authorization; Enforceability 5455 Section 3.03.
Disclosure 55 Section 3.04. Financial Condition; No Material Adverse Change 55
Section 3.05. Capitalization and Subsidiaries 5556

 

 

 

 

Section 3.06. Government Approvals; No Conflicts 56 Section 3.07. Compliance
with Law; No Default 56 Section 3.08. Litigation and Environmental Matters 56
Section 3.09. Insurance 5657 Section 3.10. Taxes 57 Section 3.11. Use of
Proceeds 57 Section 3.12. Labor Relations 5758 Section 3.13. ERISA 58 Section
3.14. Investment Company Status 58 Section 3.15. Properties 58 Section 3.16.
Solvency 5859 Section 3.17. Security Interest in Collateral 5859 Section 3.18.
Margin Stock 59 Section 3.19. Economic Sanctions 59 Section 3.20.
Anti-Corruption 5960 Section 3.21. Money-Laundering and Counter-Terrorist
Financing Laws 5960     ARTICLE 4 Conditions of Lending     Section 4.01.
Conditions to Effectiveness 60 Section 4.02. Conditions Precedent to each Loan
6364     ARTICLE 5 Affirmative Covenants     Section 5.01. Financial Statements
and Other Information 64 Section 5.02. Notices of Material Events 6566 Section
5.03. Existence; Conduct of Business 6667 Section 5.04. Insurance 67 Section
5.05. Payment of Obligations 67 Section 5.06. Compliance With Laws 6768 Section
5.07. Maintenance of Properties 6768 Section 5.08. Books and Records; Inspection
Rights 6768 Section 5.09. Additional Guarantors and Collateral; Further
Assurances 68 Section 5.10. Maintenance Of Flood Insurance 6970 Section 5.11.
Post-Closing Matters 70 Section 5.12. Ratings 7071     ARTICLE 6 Negative
Covenants     Section 6.01. Liens 7071 Section 6.02. Fundamental Changes 72
Section 6.03. Indebtedness 7273 Section 6.04. Sale and Lease-Back Transactions
7475 Section 6.05. Investments, Loans and Advances 7475

 

ii

 

 

Section 6.06. Disposition of Assets 7677 Section 6.07. Restricted Payments;
Restrictive Agreements 7778 Section 6.08. Transactions With Affiliates 79
Section 6.09. Limitations On Hedging Agreements 80 Section 6.10. Modifications
of and Payments on Other Indebtedness 8081 Section 6.11. Total Net Leverage
Ratio 8081 Section 6.12. Fiscal Year 8081 Section 6.13. Changes in Lines of
Business 8081     ARTICLE 7 Events of Default     Section 7.01. Events of
Default 81     ARTICLE 8 The Agent     Section 8.01. Administration by Agent 84
Section 8.02. Rights of Agent 8485 Section 8.03. Liability of Agent 8485 Section
8.04. Reimbursement and Indemnification 8586 Section 8.05. Successor Agent 86
Section 8.06. Independent Lenders 8687 Section 8.07. Advances and Payments 8687
Section 8.08. Sharing of Setoffs 87 Section 8.09. Other Agents 8788     ARTICLE
9 Guaranty     Section 9.01. Guaranty 88 Section 9.02. No Impairment of Guaranty
89 Section 9.03. Subrogation 8990     ARTICLE 10 Miscellaneous     Section
10.01. Notices 8990 Section 10.02. Survival of Agreement, Representations and
Warranties, Etc 9091 Section 10.03. Successors and Assigns 91 Section 10.04.
Confidentiality 9899 Section 10.05. Expenses; Indemnity; Damage Waiver 99
Section 10.06. Choice of Law 100101 Section 10.07. No Waiver 100101 Section
10.08. Extension of Maturity 100101 Section 10.09. Amendments, Etc 100101
Section 10.10. Severability 103

 

iii

 

 

Section 10.11. Headings 103 Section 10.12. Survival 103 Section 10.13. Execution
in Counterparts; Integration; Effectiveness 103104 Section 10.14. Prior
Agreements 104 Section 10.15. Further Assurances 104 Section 10.16. Patriot Act
104 Section 10.17. Jurisdiction; Consent to Service of Process 104105 Section
10.18. No Fiduciary Duty 105 Section 10.19. Waiver of Jury Trial 105106 Section
10.20. Intercreditor Agreements 105106

 

ANNEX A   Commitment Amounts       EXHIBIT A   Form of Security Agreement
EXHIBIT B   Form of Opinion of Lowenstein Sandler LLP EXHIBIT C   Form of
Assignment and Acceptance EXHIBIT D   Form of Affiliate Subordination Agreement
EXHIBIT E-1   Form of Mortgage (Fee) EXHIBIT E-2   Form of Mortgage (Leasehold)
EXHIBIT F   Form of Compliance Certificate EXHIBIT G   Form of Joinder Agreement
EXHIBIT H   Form of Landlord Consent and Agreement EXHIBIT I   Form of Borrowing
Request

 

SCHEDULE 1.01(b)   Non-Material Subsidiaries SCHEDULE 3.05   Subsidiaries
SCHEDULE 3.06   Government Approvals; No Conflicts SCHEDULE 3.08   Litigation
SCHEDULE 3.12(a)   Collective Bargaining / Labor Agreements SCHEDULE 3.12(b)  
Labor Matters SCHEDULE 3.15(a)   Properties SCHEDULE 4.01(c)   Mortgaged
Properties SCHEDULE 5.09(e)   Leasehold Interests SCHEDULE 6.01   Liens SCHEDULE
6.03   Indebtedness SCHEDULE 6.05   Investments SCHEDULE 6.06(j)   Specified
Dispositions SCHEDULE 6.08   Agreements with Affiliates

 

iv

 

 

ARTICLE 1
Definitions

 

Section 1.01. Defined Terms.

 

“ABL Intercreditor Agreement” shall mean that certain Amended and Restated
Intercreditor Agreement, dated as of August 24, 2010, among JPMorgan Chase Bank,
N.A., as representative with respect to the Revolving Credit Facility,
Wilmington Trust FSB, as representative with respect to the Secured Notes, and
each of the other parties thereto.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“Account Control Agreement” shall mean a Deposit Account Control Agreement or a
Securities Account Control Agreement, as applicable.

 

“Additional Credit Extension Amendment” shall mean an amendment to this
Agreement (which may, at the option of the Agent, be in the form of an amendment
and restatement of this Agreement) providing for any Extended Term Loans, which
shall be consistent with the applicable provisions of this Agreement and
otherwise satisfactory to the parties thereto. Each Additional Credit Extension
Amendment shall be executed by the Agent, the Loan Parties and the other parties
specified in Section 2.24 (but not any other Lender). Any Additional Credit
Extension Amendment may include conditions for delivery of opinions of counsel
and other documentation consistent with the conditions in Sections 4.01 and/or
4.02, all to the extent reasonably requested by the Agent or the other parties
to such Additional Credit Extension Amendment.

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate; provided that in no event shall
the Adjusted LIBO Rate be less than 1.251.00%.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Agent.

 

“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person (a “Controlled Person”)
shall be deemed to be “controlled by” another Person (a “Controlling Person”) if
the Controlling Person possesses, directly or indirectly, power to direct or
cause the direction of the management and policies of the Controlled Person
whether by contract or otherwise.

 

2

 

 

“Affiliate Lender” shall mean each Lender who is an Affiliate of the Borrower,
excluding (x) Holdings and its Subsidiaries and (y) any Debt Fund Affiliate
Lender.

 

“Affiliate Subordination Agreement” shall mean an Affiliate Subordination
Agreement in the form of Exhibit D pursuant to which intercompany obligations
and advances owed by any Loan Party are subordinated to the Obligations.

 

“Agent” shall have the meaning given such term in the preamble.

 

“Agreement” shall mean this Term Loan and Guaranty Agreement.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
highest of (i) the Prime Rate in effect on such day, (ii) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (iii) the Adjusted LIBO
Rate for a one month Interest Period in effect for such day (for the avoidance
of doubt, after giving effect to the proviso to the definition of “Adjusted LIBO
Rate”) plus 1%. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change.

 

“Amortization Amount” shall mean, on any date, an amount equal to 0.25% of the
initial aggregate principal amount of the Initial Term Loans made to the
Borrower on the Closing Dateoutstanding on the First Refinancing Term Loan
Effective Date after the Borrowing of Initial Term Loans on such date.

 

“Amortization Date” shall mean each January 1, April 1, July 1 and October 1
subsequent to the Closing First Refinancing Term Loan Effective Date and prior
to the Maturity Date.

 

“Applicable ABR Margin” shall mean 3.502.75% per annum.

 

“Applicable Amount” shall mean, at any time, an amount equal to the sum of (a)
$50,000,000, plus (b) 50% of Consolidated Net Income for the period commencing
on the Closing Date and ending on the last day of the most recent fiscal quarter
or fiscal year, as applicable, for which financial statements required to be
delivered pursuant to Section 5.01(a) or Section 5.01(b) have been received by
the Agent, plus (c) 100% of the net cash proceeds received by Holdco in
connection with the issuance or sale of any common Equity Interests of Holdco;
provided, that such amount shall be reduced from time to time to the extent that
all or any portion of such Applicable Amount is concurrently being applied, or
has previously been applied, to make Investments or Restricted Payments to the
extent permitted hereunder and as such amount shall be increased from time to
time to the extent of returns received in cash on any Investment, whether by
disposition, return of capital, dividend, interest or otherwise, that was made
using the Applicable Amount.

 

3

 

 

“Applicable Eurodollar Margin” shall mean 4.503.75% per annum.

 

“Approved Fund” shall have the meaning given such term in Section 10.03.

 

“Arrangers” shall mean (i) prior to the First Refinancing Term Loan Effective
Date, Citigroup Global Markets Inc., Goldman Sachs Bank USA, J.P. Morgan
Securities LLC and Wells Fargo Securities, LLC. and (ii) from and after the
First Refinancing Term Loan Effective Date, Citigroup Global Markets Inc. and
J.P. Morgan Securities LLC.

 

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by any Group Member to any Person
other than a Group Member of (a) any Equity Interests of any Subsidiary (other
than directors’ qualifying shares and shares required by applicable law to be
held by foreign nationals (but only to the extent of such legal requirement)) or
(b) any other assets of any Group Member (other than (i) inventory, damaged,
surplus, obsolete or worn out assets, scrap and Permitted Investments, in each
case disposed of in the ordinary course of business, (ii) any sale, transfer or
other disposition or series of related sales, transfers or other dispositions
having a value not in excess of $10,000,000 in the aggregate in any calendar
year), other than any disposition of assets permitted under Section 6.06(d),
Section 6.06(e), Section 6.06(f) or Section 6.06(j)).

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and consented to by each party whose
consent is required by Section 10.03, substantially in the form of Exhibit C or
in such form as is otherwise agreed by the Agent.

 

“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.

 

“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment; provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof; provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

4

 

 

of 1%) of the quotations for such day for such transactions received by the
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Fees” shall have the meaning assigned to such term in Section 2.19.

 

“Financial Officer” of a Person shall mean the chief financial officer,
controller, corporate controller, treasurer or corporate treasurer of such
Person.

 

“First Refinancing Term Loan Effective Date” shall have the meaning provided in
the First Refinancing Term Loan Amendment.

 

“First Refinancing Term Loan Amendment” shall mean that certain Refinancing Term
Loan Amendment, dated as of July 29, 2013, among the Borrower, Holdings, Holdco,
Foreign Holdco, the other Guarantors party thereto, the Refinancing Term Lenders
and the Agent.

 

“Flood Determination Form” shall have the meaning given such term in Section
4.01(c)(vii).

 

“Flood Laws” shall have the meaning given such term in Section 4.01(c)(vii).

 

“Foreign Casualty Event” shall have the meaning assigned to such term in Section
2.11(k).

 

“Foreign Asset Sale” shall have the meaning assigned to such term in Section
2.11(k).

 

“Foreign Holdco” shall have the meaning given such term in the preamble to this
Agreement.

 

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Plan” shall mean any pension plan sponsored, maintained or contributed
to by any Loan Party or any Subsidiary (or with respect to which any Loan Party
or any Subsidiary has any liability) described in Section 4(b)(4) of ERISA that
under applicable law is required to be funded through a trust or other funding
vehicle other than a trust or funding vehicle maintained exclusively by a
Governmental Authority.

 

“Foreign Plan Event” shall mean, with respect to any Foreign Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law or in excess of the amount that would be permitted absent a
waiver from applicable governmental authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the receipt of a notice by
applicable governmental

 

15

 

 

of Holdco for which financial statements are available or required to have been
delivered pursuant to Section 5.03, is equal to or less than 2.00:1.00.

 

“Incremental Term Loans” shall mean term loans made by one or more Lenders to
the Borrower pursuant to Section 2.23. Incremental Term Loans may be made in the
form of additional Loans that are to be included in the same Class as the
Initial Term Loans or, to the extent permitted by Section 2.24 and provided for
in the relevant Incremental Assumption Agreement, Other Term Loans.

 

The “Incurrence Test” shall be met with respect to any incurrence of
Indebtedness or other transaction if, and only if, on a Pro Forma Basis, the
Interest Coverage Ratio is not less than 2.00 to 1.00.

 

“Indebtedness” shall mean, at any time and with respect to any Person, (i) all
indebtedness of such Person for borrowed money, (ii) all indebtedness of such
Person for the deferred purchase price of property or services (other than
accounts payable for property, including inventory and services purchased, and
expense accruals and deferred compensation items arising in the ordinary course
of business), (iii) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments (other than performance, surety and
appeal bonds arising in the ordinary course of business), (iv) the principal
portion of all obligations of such Person under Capitalized Leases, (v) all
reimbursement, payment or similar obligations of such Person, contingent or
otherwise, under acceptance, letter of credit or similar facilities, (vi) all
obligations of such Person in respect of (x) currency swap agreements, currency
future or option contracts and other similar agreements designed to hedge
against fluctuations in foreign interest or exchange rates and (y) interest rate
swap, cap or collar agreements and interest rate future or option contracts, in
each case on a marked-to-market basis, (vii) all Indebtedness referred to in
clauses (i) through (vi) above guaranteed directly or indirectly by such Person,
(viii) all Indebtedness referred to in clauses (i) through (vii) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness; provided, however, such Indebtedness referred to in this
clause (viii) shall be the lesser of the value of such property on which a Lien
is attached or the amount of such Indebtedness and (ix) financings described in
Section 6.06(e).

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Indemnitee” shall have the meaning given such term in Section 10.05(b).

 

“Information Memorandum” shall mean the Confidential Information Memorandum
dated April, 2013 relating to the Loan Parties and the Transactions.

 

18

 

 

“Initial Term Loan Facility” shall mean (i) prior to the First Refinancing Term
Loan Effective Date, the term loans made available to the Borrower on the
Closing Date and (ii) from and after the First Refinancing Term Loan Effective
Date the Refinancing Term Loans made available to the Borrower on the First
Refinancing Term Loan Effective Date pursuant to the First Refinancing Term Loan
Amendment.

 

“Initial Term Loans” shall mean (i) prior to the First Refinancing Term Loan
Effective Date, the loans made by the Lenders on the Closing Date in accordance
with Section 2.01(a) and (ii) from and after the First Refinancing Term Loan
Effective Date, the Refinancing Term Loans made on the First Refinancing Term
Loan Effective Date pursuant to the First Refinancing Term Loan Amendment.

 

“Insufficiency” shall mean, with respect to any Plan, its “amount of unfunded
benefit liabilities” within the meaning of Section 4001(a)(18) of ERISA, if any.

 

“Interest Coverage Ratio” shall mean, on any date, the ratio of

(a) Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date, taken as one accounting period, to (b)
cash Consolidated Interest Expense (excluding amounts not paid or payable in
cash, including, but not limited to, amortization of debt issuance costs and
amortization of original issue discount) for the period of four consecutive
fiscal quarters ended on or prior to such date, taken as one accounting period.

 

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the first
Business Day of each January, April, July and October and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

 

“Interest Period” shall mean, as to any Borrowing of Eurodollar Loans, the
period commencing on the date of such Borrowing (including as a result of a
conversion from ABR Loans) or on the last day of the preceding Interest Period
applicable to such Borrowing and ending on the numerically corresponding day (or
if there is no corresponding day, the last day) in the calendar month that is
one, three, six or, if consented to by all of the Lenders, nine or twelve months
thereafter, as the Borrower may elect in the related notice delivered pursuant
to Section 2.02 or 2.04; provided, however, that (i) if any Interest Period
would end on a day which shall not be a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (ii) no Interest Period
shall end later than the Termination Date.

 

“Investments” shall have the meaning given such term in Section 6.05.

 

19

 

 

Section 2.09. Termination or Reduction of Commitment. Unless earlier terminated
pursuant to Article 7, the Commitments shall terminate upon the funding of the
Loans to which such Commitments relate.

 

Section 2.10. Repayment of Loans. (a) The Borrower shall pay to the Agent, for
the account of the applicable Lenders, on each Amortization Date, a principal
amount of the Initial Term Loans made to it equal to the Amortization Amount,
together in each case with accrued and unpaid interest on the principal amount
to be paid to but excluding the date of such payment.

 

(b)        To the extent not previously paid, all outstanding Loans shall be due
and payable on the Maturity Date with respect to such Loans, together with
accrued and unpaid interest thereon.

 

(c)        All payments required pursuant to this Section 2.10 are subject to
reduction on account of optional or mandatory prepayments as provided in
Sections 2.11 and 2.12.

 

(d)        For the avoidance of doubt, the Refinancing Term Loans made on the
First Refinancing Term Loan Effective Date (x) shall constitute the Initial Term
Loans for all purposes of this Agreement, (y) shall mature and become due and
payable on the Initial Term Loan Maturity Date, (which date is April 23, 2020)
and (z) shall be repaid in quarterly installments in accordance with Section
2.10(a).

 

Section 2.11. Mandatory Prepayment. (a) Subject to Section 2.11(g), not later
than the fifth Business Day following the receipt of Net Cash Proceeds in
respect of any Asset Sale, the Borrower shall apply 100% of the Net Cash
Proceeds received with respect thereto to prepay outstanding Loans in accordance
with Section 2.11(e); provided that, if (i) Holdco shall deliver a certificate
of a Financial Officer to the Agent at the time of receipt of any Net Cash
Proceeds from any Asset Sale setting forth its intent to reinvest such proceeds
in productive assets of a kind then used or usable in the business of the Holdco
Group within 360 days of receipt of such proceeds and (ii) no Default or Event
of Default shall have occurred and shall be continuing at the time of such
certificate or at the proposed time of the application of such proceeds, then no
prepayment will be required pursuant to this clause in respect of such Net Cash
Proceeds (or the portion of such Net Cash Proceeds specified in such
certificate, if applicable) except that, if any such Net Cash Proceeds have not
been so applied by the end of such 360-day period, a prepayment will be required
at that time in an amount equal to the amount of such Net Cash Proceeds that
have not been so applied; provided that if the applicable Group Member enters
into a definitive agreement to apply such Net Cash Proceeds in productive assets
of a kind then used or usable in the business of the Holdco Group prior to the
end of such 360-day period and the conditions set forth in clauses (ii) and
(iii) are satisfied, the Borrower shall be required to prepay outstanding Loans
with such Net Cash Proceeds only to the extent that such Net Cash Proceeds are
not so applied within 180 days of the date of such definitive agreement.

 

40

 

 

Section 2.18. Certain Fees. (a) The Borrower shall pay to the Agent the fees set
forth in that certain Agent’s Fee Letter, dated as of April 2, 2013, at the
times set forth therein.

 

(b) In the event that the Initial Term Loans are prepaid or repriced in whole or
in part pursuant to a Repricing Transaction (including in connection with an
assignment made pursuant to Section 10.09(b)) on or after the Closing Date and
prior to the first anniversary of the Closingwithin six months of the First
Refinancing Term Loan Effective Date, the Borrower shall pay to the applicable
Lenders a prepayment fee in an amount equal to 1.00% of the principal amount so
prepaid or repriced.

 

Section 2.19. Nature of Fees. All fees payable hereunder (the “Fees”) shall be
paid on the dates due, in immediately available funds, to the Agent for the
respective accounts of the Agent and the Lenders, as provided herein and in the
letter agreement described in Section 2.18. Once paid, none of the Fees shall be
refundable under any circumstances.

 

Section 2.20. Right of Set-off. Subject to the provisions of Section 7.01, upon
the occurrence and during the continuance of any Event of Default, the Agent and
each Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final but excluding deposits
designated as payroll accounts and any trust accounts) at any time held and
other indebtedness at any time owing by the Agent and each such Lender to or for
the credit or the account of any Loan Party against any and all of the
obligations of such Loan Party now or hereafter existing under the Loan
Documents, irrespective of whether or not such Lender shall have made any demand
under any Loan Document and although such obligations may not have been
accelerated. Each Lender and the Agent agrees promptly to notify the applicable
Loan Party after any such set-off and application made by such Lender or by the
Agent, as the case may be; provided that the failure to give such notice shall
not affect the validity of such set-off and application. The rights of each
Lender and the Agent under this Section are in addition to other rights and
remedies which such Lender and the Agent may have upon the occurrence and during
the continuance of any Event of Default.

 

Section 2.21. Payment of Obligations. Subject to the provisions of Section 7.01,
upon the maturity (whether by acceleration or otherwise) of any of the
Obligations of the Loan Parties under this Agreement or any of the other Loan
Documents, the Lenders shall be entitled to immediate payment of such
Obligations.

 

Section 2.22. Refinancing Facilities.

 

(a) The Borrower may, by written notice to the Agent, elect to request the
establishment of one or more additional tranches of term loans under this
Agreement (which shall be pari passu with the Loans, including in respect of
Collateral) (each, a “Refinancing Term Loan Facility”) or one or more series of
(x) pari passu secured notes, (y) senior unsecured notes or loans or (z) second
lien secured notes or loans,

 

51

 

 

(a) Other than as set forth on Schedule 3.08, there are no actions, suits or
proceedings pending or, to the knowledge of each Group Member, threatened
against or affecting the Holdco Group or any of its properties, before any court
or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, which is reasonably likely to be
determined adversely and, if so determined adversely would have a Material
Adverse Effect.

 

(b) Except for matters which could not reasonably be expected to have a Material
Adverse Effect (i) the operations of the Loan Parties comply in all material
respects with all applicable Environmental Laws; (ii) to the knowledge of each
Loan Party, none of the operations of the Loan Parties is the subject of any
governmental investigation evaluating, or any third party claim regarding, a
release of any Hazardous Materials into the environment; and (iii) to the
knowledge of each Loan Party, the Loan Parties do not have any material
Environmental Liability.

 

Section 3.09. Insurance. All policies of insurance of any kind or nature owned
by or issued to the Holdco Group, including, without limitation, policies of
life, fire, theft, product liability, public liability, property damage, other
casualty, employee fidelity, workers’ compensation, employee health and welfare,
title, property and liability insurance, are or will be in full force and effect
as of the Closing Date and at all times thereafter and are of a nature and
provide such coverage as is sufficient for and customarily carried by companies
of the size and character of the Business.

 

Section 3.10. Taxes. Each Group Member has timely filed or caused to be filed
all Tax returns and reports required to have been filed and has paid or caused
to be paid all Taxes required to have been paid by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which such
Group Member has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not could not reasonably be expected to have a
Material Adverse Effect. No tax liens have been filed and no claims are being
asserted with respect to any such taxes.

 

Section 3.11. Use of Proceeds. The proceeds of the Initial Term Loans made on
the Closing Date pursuant to Section 2.01(a) shall be used (a) on the Closing
Date to repurchase a portion of the 2017 Notes and to pay accrued unpaid
interest on such repurchased 2017 Notes and related fees and expenses (including
tender premium) and (b) on one or more occasions following the Closing Date, to
redeem, repurchase or otherwise discharge all or a portion of the remaining 2017
Notes and to pay accrued and unpaid interest on such redeemed, repurchased or
discharged 2017 Notes and related fees and expenses (including tender premium);
provided that not more than $95,000,000 of the proceeds of the Loans shall be
retained by the Borrower after the Closing Date to be applied in accordance with
clause (b); provided further that any proceeds not applied on the Closing Date
in accordance with clause (a) shall be held by the Borrower in a segregated
account pending application of such proceeds in accordance with clause (b). The
proceeds of the Refinancing Term Loans made on the First Refinancing Term Loan
Effective Date pursuant to the First Refinancing Term Loan Amendment shall be
used on the First Refinancing Term Loan Effective Date, together with cash on
hand at the Borrower and the Guarantors, to prepay in full all Initial Term
Loans outstanding hereunder as of the First Refinancing Term Loan Effective Date
(immediately prior to giving effect to the First Refinancing Term Loan
Amendment) and all other Obligations in respect thereof (including the
prepayment premium in connection therewith).

 

59

 

 

Section 3.12. Labor Relations.

 

(a)     Except as disclosed on Schedule 3.12(a), no Group Member is presently a
party to any collective bargaining agreement or other similar contract.

 

(b)     Except as disclosed on Schedule 3.12(b) and for matters which, in the
aggregate, if determined adversely to the Holdco Group, would not have a
Material Adverse Effect, there is not presently pending and, to the best
knowledge of each Group Member, there is not threatened any of the following:

 

(i)        any strike, slowdown, picketing, work stoppage or other labor
dispute;

 

(ii)       any proceeding against or affecting the Holdco Group relating to the
alleged violation of any applicable law pertaining to labor relations or before
the National Labor Relations Board, the Equal Employment Opportunity Commission,
or any comparable governmental body, organizational activity, or other labor or
employment dispute against or affecting the Holdco Group;

 

(iii)      any lockout of any employees by any Group Member;

 

(iv)      any application for the certification of collective bargaining
representation; or

 

(v)       any failure by any Group Member to comply with all applicable law
relating to employment, equal employment opportunity, nondiscrimination,
immigration, wages, hours, benefits collective bargaining, the payment of social
security and similar taxes, occupational safety and health, and plant closing.

 

Section 3.13. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, together with all other ERISA Events that have occurred or are
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

 

Section 3.14. Investment Company Status. No Loan Party and no Subsidiary of a
Loan Party is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

 

Section 3.15. Properties.

 

(a)     As of the Closing Date, Schedule 3.15(a) sets forth the address of each
parcel of real property that is owned or leased by each Loan Party and, in the
case of

 

60

 

 

(c)        Holdco will not engage in any business or activity other than the
ownership of all the outstanding shares of capital stock of Foreign Holdco and
the Domestic Subsidiaries and activities incidental thereto. Foreign Holdco will
not engage in any business or activity other than the ownership of all the
outstanding shares of capital stock of the Foreign Subsidiaries and activities
incidental thereto.

 

Section 6.03. Indebtedness. No Group Member will create, incur or suffer to
exist any Indebtedness, except:

 

(a)        Indebtedness existing on the ClosingFirst Refinancing Term Loan
Effective Date and set forth on Schedule 6.03 and Permitted Refinancing
Indebtedness with respect thereto and certain intercompany indebtedness set
forth on Schedule 6.03 under the title “Closing Date Intercompany Indebtedness”
existing on the Closing Date and Permitted Refinancing Indebtedness with respect
thereto, provided that such refinancing is limited to other intercompany debt;

 

(b)        (i) Indebtedness under the Loan Documents (including under any
Refinancing Term Loan Facility), (ii) Indebtedness under the L/C Facility
Documents in an aggregate principal amount not to exceed $44,500,000 and any
Permitted Refinancing Indebtedness in respect thereof or in respect of any
Permitted Refinancing Indebtedness incurred under this clause (ii), and (iii)
Indebtedness under any Refinancing Notes and any Permitted Refinancing
Indebtedness in respect thereof or in respect of any Permitted Refinancing
Indebtedness incurred under this clause (iii);

 

(c)        Indebtedness of any Subsidiary to Holdco or any other Subsidiary,
provided that (i) Indebtedness of any Subsidiary that is not a Loan Party to
Holdco or any Subsidiary that is a Loan Party shall be subject to Section 6.05
and (ii) Indebtedness of any Subsidiary that is a Loan Party to any Subsidiary
that is not a Loan Party shall be subordinated to the Obligations pursuant to an
Affiliate Subordination Agreement;

 

(d)        (i) Indebtedness incurred subsequent to the Closing Date secured by
purchase money Liens (including Capitalized Leases), (ii) Indebtedness of a
Person that becomes a Group Member after the Closing Date, provided that such
Indebtedness is not created in contemplation thereof, and (iii) Permitted
Refinancing Indebtedness in respect of Indebtedness described in (i) and (ii),
in an aggregate amount for (i), (ii) and (iii) not to exceed $50,000,000;

 

(e)        Indebtedness owed to any bank in respect of any overdrafts and
related liabilities arising from treasury, depository and cash management
services or in connection with any automated clearing house transfers of funds;

 

(f)        Indebtedness incurred in connection with foreign exchange contracts,
currency swap agreements, currency future or option contracts and other similar
agreements designed to hedge against fluctuations in foreign exchange rates and
interest rate swap, cap or collar agreements and interest rate future or option
contracts designed to hedge against fluctuations in foreign interest rates, in
each case to the

 

76

